Citation Nr: 0112619	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-01 924A	)	DATE
	)
	)


THE ISSUE

Whether an October 29, 1996 Board decision which denied an 
evaluation in excess of 50 percent for residuals of service-
connected tuberculosis, and thereby subsumed a June 1953 
rating decision which assigned a 30 percent evaluation for 
resection or removal of three or four ribs, should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  This claim comes before the Board of Veterans' Appeals 
(Board) under the Board's original jurisdiction to review 
claims of clear and unmistakable error (CUE) in prior Board 
decisions.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403 (2000); VAOPGCPREC 1-98 (1998).  
The veteran contends that there was CUE in an October 1996 
Board decision, and that the 1996 Board decision should be 
revised.  In denying an increased evaluation in excess of 50 
percent for service-connected residuals of pulmonary 
tuberculosis (TB), the October 1996 Board decision subsumed a 
June 1953 rating decision which awarded a 30 percent 
evaluation for resection of three or four ribs, together with 
a 30 percent evaluation for permanent residuals of collapse 
of the right upper lobe and a part of the right middle lobe 
of the lung, for a combined 50 percent evaluation.  The 
veteran contends that VA's failure to evaluate the residuals 
of TB based on removal or resection of five ribs, rather than 
three or four, was CUE.  


FINDINGS OF FACT

1.  The medical evidence of record in 1953 as to the number 
of the veteran's ribs resected or removed during a 1952 VA 
hospitalization for treatment of active TB was inconsistent.

2.  In an October 1996 decision, the Board properly 
determined that there was no clear error in the RO's weighing 
and evaluation of the evidence of record at the time of the 
June 1953 rating decision, nor did the Board's 1996 weighing 
and evaluation of the evidence since 1953 and finding that 
the preponderance of the evidence was against an evaluation 
in excess of 30 percent for removal of ribs contain error 
which compels a materially different conclusion.


CONCLUSION OF LAW

The October 29, 1996 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999, the veteran submitted a claim to the agency 
of original jurisdiction that there was clear and 
unmistakable error (CUE) in a June 1953 rating decision.  By 
a December 1999 letter to the veteran's representative, the 
RO advised the veteran and his representative that the RO's 
June 1953 rating decision had been subsumed in an October 29, 
1996 Board decision, and that the Board decision could not be 
reviewed by the RO.  By a statement submitted to the Board in 
February 2000, the veteran's representative requested review 
of the October 29, 1996 Board decision, under 38 U.S.C.A. 
§ 7111.  That provision allows a veteran to request revision 
of a Board decision on the grounds of CUE.  

Although it is not entirely clear from the contentions 
submitted in the February 2000 statements, it appears that 
the veteran is attempting to raise two separate arguments 
regarding CUE.  The veteran appears to contend, first, that 
the Board erred in 1996 when it determined that there was no 
CUE in the June 1953 rating decision.  Second, the veteran 
appears to contend that, even if the Board's determination 
that there was no CUE in the June 1953 rating decision was 
proper, there was CUE in the Board's failure to increase the 
veteran's evaluation under Diagnostic Code 5297 based on the 
new evidence in the case.  The Board will consider each of 
these contentions separately.

In order to consider the contention that there was CUE in the 
Board's 1996 failure to find CUE in the June 1953 rating 
decision, the Board must first review the evidence of record 
at the time of the 1953 rating decision, which the Board 
properly reviewed previously in 1996.  The claims file 
establishes that, by a rating decision issued in March 1952, 
the veteran was found to be totally disabled as a result of 
active, advanced pulmonary tuberculosis requiring 
hospitalization.  By an August 1952 rating decision, the 
veteran was awarded service connection for pulmonary 
tuberculosis (PTB), moderately advanced, active, and a total 
disability evaluation was assigned.  

The evidence of record in 1953 showed that the veteran was 
hospitalized beginning in February 1952 through August 1952.  
An "Addendum to Condition Report" dated in mid-August 1952 
reflects that the right upper lobe and upper segment of the 
right middle lobe of the veteran's right lung were removed 
and a 3-rib thoracoplasty was performed.  This discharge 
summary reflects that the veteran was transferred from the 
treating facility to a VA facility closer to the veteran's 
home.  The diagnosis at discharge was listed as, 
tuberculosis, pulmonary, chronic, moderately advanced (right 
upper lobectomy, thoracoplasty, right, 3 mos.), non-active.  

A second VA hospital discharge summary, also dated in August 
1952, reflects that, after the veteran's transfer to that 
facility, he left without medical discharge because he wished 
to be treated on an outpatient basis.  This discharge summary 
reflects the veteran's physical findings and laboratory 
examination results.  The summary of the report of an x-ray 
examination states that "[t]he 1st, 2nd, 3rd, 4th, and 6th 
ribs have been removed on the right, presumably for a section 
and space filling thoracoplasty."  The summary then reports 
that a resection of the right upper lobe and upper middle 
lobe with a 3-rib thoracoplasty, by history, was performed.  
The final diagnosis is listed as tuberculosis, pulmonary, 
chronic, far advanced, active, class 2, with resection of the 
right upper lobe, partial, right middle lobe, and right 3 rib 
thoracoplasty (4 months) (40% non-functional).

An October 1952 letter refects that a psychiatric social 
worker conducted a TB follow-up investigation to determine 
whether the veteran could undergo further laboratory or 
radiologic examination, because it was not clear whether the 
veteran's TB might still be active.  However, the veteran had 
left to visit family members in California, a two-week trip, 
and he was not expected to attempt the return trip before 
December 1952.

The next clinical record is a memorandum from a VA facility 
in California to the veteran's prior treating VA facility, 
reflecting that the veteran had reported for outpatient 
treatment in early November 1952 in California.  This 
clinical record recited a history of lobectomy and 4-rib 
thoracoplasty, reflected the veteran's current physical 
findings and complaints.  This November 1952 outpatient 
report also reflects that a "14 x 17 inch x-ray of the chest 
(date radiologic examination conducted not stated) available 
to this examiner reveals asymmetry of the chest cage due to 
absence of four upper ribs on the right."  The report 
further reflects that the right lung was essentially clear, 
although somewhat hazy due to thickened pleura, and that 
there was no evidence of active pulmonary disease.  

The evidence also reflects that the veteran was scheduled for 
further examination in California in March, but notified VA 
that he would be unable to report for that examination as he 
was leaving California.  The veteran returned to his home, 
and next reported for VA examination in May 1953.  The May 
1953 TB examination report states that the veteran had a 4-
rib thoracoplasty, but does not reflect how this information 
was obtained.  The radiology report from that examination 
states that the veteran was "[s]tatus post one-stage 
thoracoplasty and resection of right upper lobe.  The 
remaining portion of the right lung and the left lung are 
clear."  The report does not make specific findings with 
regard to removal of ribs.  

By a rating decision issued in June 1953, the veteran's 
schedular evaluation was reduced to 50 percent for the 
permanent residuals of resection of three or more ribs and 
thoracoplasty, one year post-surgery, based on a 
determination that the veteran was entitled to a permanent 30 
percent evaluation for the residuals of lobectomy and a 30 
percent evaluation for resection of three or four ribs, with 
a combined evaluation of 50 percent for the permanent 
residuals of the thoracoplasty.  

That 50 percent evaluation remained in effect, unchanged, 
when the veteran sought an increased evaluation in November 
1993.  By a rating decision issued in March 1994, the RO 
continued that 50 percent evaluation, as a protected rating, 
but denied an evaluation in excess of 50 percent.  By a 
decision issued in October 1996, the Board affirmed the 
denial of an evaluation in excess of 50 percent for inactive 
tuberculosis.  

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 U.S.C.A. § 7111.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. § 20.1400-1411 
(1999).  Pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied. 

The regulations, at 38 C.F.R. § 20.1403, define what 
constitutes CUE and what does not, and provides that CUE is a 
very specific and rare kind of error.  CUE is defined as 
"the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

The regulation also provides, at 38 C.F.R. § 20.1403(b), that 
the record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  The regulation further provides, as 
"[e]xamples of situations that are not clear and 
unmistakable error," a new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision, failure 
to fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 U.S.C.A. 
§§ 501(a), 7111. 

The Board emphasizes that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  In this case, the portion of 
the Board's October 1996 decision which was predicated on the 
law and the record as to the number of ribs involved in the 
treatment of the TB in the veteran's right lung was somewhat 
inconsistent.  However, the Board noted that the RO, at the 
time of the 1953 rating decision, noted and discussed the 
inconsistencies in the evidence, and concluded that the 
preponderance of the evidence reflected that either three or 
four ribs had been resected or removed as part of the 
veteran's treatment.  The Board discussed each of the items 
of evidence, and again concluded that the preponderance of 
the evidence as of 1953 established that either three or four 
ribs, but not more, had been affected. 

The veteran contends that the 1996 Board decision failed to 
give proper weight to the statement, in the August 1952 
"Final Summary" that radiologic examination stated that 5 
ribs (1st, 2nd, 3rd, 4th, and 6th) were removed.  The veteran 
argues that, "[c]ontrary to [the Board's 1996] decision 
there is no medical evidence at the time of decision to 
disqualify" this evidence.  In response, the Board can only 
state that the Board's decision did not "disqualify" this 
evidence.  Rather, the Board noted each item of evidence, and 
concluded, after considering all items as a whole, that more 
items of evidence reflected that four or fewer ribs were 
affected by the veteran's treatment for his service-connected 
TB.  The Board is unable to find any error in this 1996 
determination.  As discussed in the 1996 decision, and 
outlined above, some reports (August 1952 addendum, August 
1952 Final sumamry-2 references-by history) reflected that a 
3-rib thoracoplasty was performed.  One report, the report of 
a November 1952 x-ray, states that the thoracoplasty involved 
4 ribs.  One clinical record, the August 1952 "Final 
Summary," references a radiologic examination which is 
summarized as reflecting that more than four of the veteran's 
ribs were removed, "presumably" for TB treatment.  Although 
this "final Summary" references removal of 5 ribs, this 
same summary references a history of removal of 3 ribs during 
VA operative treatment of TB.  The final Summary does not 
indicate whether this "history" was obtained from the 
veteran or from review of the VA clinical records, such as 
the operative report or previous x-ray reports.  The Board's 
conclusion that the preponderance of the evidence is against 
a finding that more than 4 ribs were removed, where the 
primary evidence consisted of three items, one of which 
stated 3 ribs were removed, one of which stated that 3 ribs 
were removed during treatment for TB "by history" but also 
reflected that x-ray examination showed 5 removed ribs, and 
the third item of evidence disclosed that 4 ribs were 
surgically removed during treatment for TB, is numerically 
correct.  This is not a "disqualification" of any evidence, 
but rather reflects consideration of all evidence, as 
required by regulation.

The argument on behalf of the veteran further states that the 
Board failed to explain why it "rejected" the evidence 
favorable to the veteran.  The Board finds that the 
discussion in the October 1996 decision, setting out the 
facts and analysis, does set out all the evidence at the time 
of the 1953 decision, both the favorable and unfavorable 
evidence, and that the numerical analysis offered is not a 
"rejection" of favorable evidence, but a weighing and 
evaluation of all evidence which is excluded from the 
definition of CUE.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, "clear and unmistakable."  Luallen v. Brown, 8 
Vet. App. at 94; Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The reviewers may have considered the November 1952 report, 
which specifically states that the person writing the report 
personally reviewed the original x-ray and examined the 
veteran before writing the report, to be of more evidentiary 
weight than the other two items of evidence, which reflect 
that those summaries were based on reports of history 
provided by others.  Such determination of weight or 
probative value is not a "medical opinion," but rather is 
the type of analysis of evidence which is specifically 
provided as an example in the regulations of a determination 
that cannot be considered a basis for a finding of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 94 (1995).  

The Board concludes that there was no clear and unmistakable 
error in the determination that the 1953 rating decision 
could not be considered clearly and unmistakable erroneous.  

The Board will therefore proceed to determine whether there 
was CUE in the 1996 determination that the preponderance of 
the evidence since 1994 was also against a finding that more 
than four ribs were involved in the veteran's 1952 treatment 
for his service-connected TB.  The evidence since 1994 
available at the time of the 1996 decision consisted of a 
February 1994 radiology examination, an examination report 
which the examiner states is based on history provided by the 
veteran, the veteran's testimony at a personal hearing, and 
an August 1996 medical opinion.  However, the veteran, as a 
lay person, cannot provide competent medical evidence as to 
the number of ribs removed, so his testimony and the history 
of a 5-rib removal he provided to the examiner in February 
1994 are not of probative value in determining the 
preponderance of the evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The report of radiologic examination conducted in February 
1994 states, "right upper ribs show partial resections of 
the first, second, and third ribs, with a fracture of the 
fourth rib.  The fifth rib is missing.  There is also an old 
fracture of the sixth rib.  Findings are the result of a 
previous thoracoplasty."  The Board notes that this x-ray 
report is consistent with a determination that four ribs were 
resected or removed, so as to warrant a 30 percent evaluation 
under Diagnostic Code 5297.  The Board notes that Diagnostic 
Code 5297 provides that rib resection (partial removal) will 
be evaluated as rib removal "in thoracoplasty."  However, 
Diagnostic Code 5297 does not provide for evaluation of rib 
fracture during thoracoplasty as rib removal.  Thus, the 
February 1994 radiology report does not provide a basis for 
increasing the veteran's evaluation under Diagnostic Code 
5297.

An August 1994 VA examination was conducted to clarify the 
number of ribs removed or resected.  The examiner stated that 
the "[p]resent x-rays were reviewed carefully with Radiology 
Service today," and further stated that the result was a 
determination that 7 ribs were involved in the 1952 
thoracoplasty.  The examiner then stated, "Certainly the 
first 4 ribs appear to have been resected.  The remaining 3 
ribs to a lesser degree.  It is impossible at this late date 
to completely delineate the exact extent of the resected ribs 
at this time."  The argument on behalf of the veteran 
indicates that this medical opinion establishes that the 
previous decision was in error.  However, the Board concluded 
that this opinion meant that only 4 ribs had been resected, 
and that the "involvement" of the other three ribs noted 
was not resection, as required under the regulation for an 
increased evaluation.  As noted above, the previous x-ray in 
1994 reflected fractures, not resection, of two of the other 
three ribs discussed in the August 1994 opinion.  

The argument for the veteran states that the Board "offered 
a medical opinion as to which of the medical evidence was 
assumed to be credible to the detriment of the veteran."  
The discussion of the 1994 evidence by the Board does not 
suggest that any evidence was determined not to be credible.  
The discussion reflects that the Board, in 1996, found the 
August 1996 examination report no less confusing than the 
"ancient" evidence, which the 1994 reviewer stated was 
confusing.  The Board's determination that the new evidence 
did not show that more than four ribs had been resected was a 
reasonable interpretation of the evidence, which in fact, 
stated that 4 ribs had been resected, and that it was 
impossible to delineate the resections more accurately.  

The Board does not find that the meaning of the August 1994 
opinion could be interpreted only one way, as favorable to 
the veteran.  Certainly, the August 1994 opinion is somewhat 
confusing, and could be interpreted differently by different 
decisionmakers.  However, in view of the February 1994 
radiologic findings, that four ribs were missing and two had 
been fractured, the preponderance of the evidence is against 
the veteran, even if the August 1994 opinion is interpreted 
as possibly favorable to the veteran.  Again, the Board notes 
that the August 1994 reviewer clearly stated that it was 
"impossible" to make a clear determination.  The Board's 
1996 determination as to the preponderance of the evidence, 
under the circumstances, is not an error which is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)). 

The Board notes the contentions on behalf of the veteran that 
recent evidence shows that, in fact, more than 4 ribs were 
involved.  The Board notes that several items of evidence 
added to the file after the October 1996 Board decision 
reference 5 ribs having been removed in 1952.  The Board's 
October 1996 decision does not find that additional evidence 
can never establish that the veteran is entitled to a rating 
in excess of 30 percent under Diagnostic Code 5297, nor does 
this decision that there was no CUE in the 1996 decision 
address the current state of the evidence after 1996.  
However, as noted above, the determination as to whether the 
October 1996 decision was clearly and unmistakably erroneous 
must be made on the record before the Board at that time.  A 
disagreement as to how the facts were weighed or evaluated 
cannot serve as a basis for CUE.  38 C.F.R. § 20.1403(d).  
New evidence will not be considered as a basis for CUE.  38 
C.F.R. § 20.1405 (b).  A failure to fulfill the duty to 
assist is not CUE.  38 C.F.R. § 20.1403(d).  Given this 
regulatory definition of CUE, there was no CUE in the 1996 
determination that the preponderance of the evidence was 
against an evaluation in excess of 30 percent under 
Diagnostic Code 5297. 

Given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in October 
1996 in denying entitlement to an increased evaluation under 
Diagnostic Code 5297 so as to warrant a combined evaluation 
in excess of 50 percent for service-connected TB.  In the 
absence of the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the error, the moving party's 
motion must be denied. 


ORDER

The motion for revision or reversal of an October 29, 1996 
Board decision which denied an evaluation in excess of 50 
percent for residuals of service-connected tuberculosis, and 
thereby subsumed a June 1953 rating decision which assigned a 
30 percent evaluation for resection or removal of three or 
four ribs, on the basis of clear and unmistakable error, is 
denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

